Citation Nr: 1747059	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  08-03 586A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an initial disability rating in excess of 20 percent prior to August 24, 2016, and in excess of 40 percent from August 24, 2016, for service-connected degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

G. Johnson, Associate Counsel



INTRODUCTION

The Veteran had honorable active service in the United States Air Force from November 1985 to February 2007.  The Veteran received multiple awards and medals including the Air Force Commendation Medal with two devices, and the Air Force Achievement Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In April 2007, the RO granted service connection for degenerative disc disease of the lumbar spine, and assigned a 20 percent disability rating.  Jurisdiction was subsequently transferred to the RO in Buffalo, New York.

The case was previously before the Board in August 2011, March 2014, and July 2015.  In August 2011, the Board remanded the issue of degenerative disc disease of the lumbar spine to the Agency of Original Jurisdiction (AOJ) for additional development, including, obtaining relevant VA treatment records.

In March 2014, the Board, in pertinent part, denied an initial rating in excess of 20 percent for degenerative disc disease of the lumbar spine.

Thereafter, the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In February 2015, the Court granted a Joint Motion for Vacatur and Remand (Joint Motion), which requested that the Court vacate the Board's March 2014 decision denying a rating in excess of 20 percent for degenerative disc disease of the lumbar spine, and remanded the claim to the Board for further development and readjudication in compliance with the directives specified.

In July 2015, the Board denied an initial rating in excess of 20 percent for degenerative disc disease of the lumbar spine.

The Veteran appealed the Board's July 2015 decision to the Court.  In March 2017, the Court vacated the July 2015 Board decision and remanded the matter for further development and readjudication consistent with the decision.

In March 2017, the RO, in pertinent part, granted an increased rating of 40 percent for the Veteran's service connected degenerative disc disease of the lumbar spine effective August 24, 2016.  The RO also granted entitlement to a total disability rating based on individual unemployability (TDIU) effective March 1, 2007.  Because the increase in evaluation of the Veteran's service-connected degenerative disc disease of the lumbar spine does not represent the maximum evaluation available for the condition, the Veteran's claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDING OF FACT

In September 2017, the Veteran notified the Board of his intention to withdraw his claim for a higher initial rating for degenerative disc disease of the lumbar spine.


CONCLUSION OF LAW

The criteria for withdrawal of the issue regarding a higher initial rating for degenerative disc disease of the lumbar spine by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2016); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In the present case, in a September 2017 statement, the Veteran requested to withdraw the issues of a higher initial rating for degenerative disc disease of the lumbar spine.  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to these issues and they must be dismissed.


ORDER

The claim of entitlement to an initial disability rating in excess of 20 percent prior to August 24, 2016, and in excess of 40 percent from August 24, 2016, for service-connected degenerative disc disease of the lumbar spine is dismissed.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


